Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the amendments do not overcome the cited prior art. A detailed explanation follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-11, 12, 13, 15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20160043341 to Heo et al. (Heo), or in the alternative, as being unpatentable over U.S. Pat. No. 10680044 to Go et al. (Go) in view of Heo.
Regarding Claims 1 , 12, and 20, Applicants are differentiating from the prior art Heo by pointing out that the claimed conductive structure 112/141 is a two piece construction made of different materials whereas Heo has a monolithic construction. It has long been held that making elements separable or contiguous is not patentable (see MPEP 2144.04(V)(B-C).  Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).  Metal and TCO are extremely well known conductors in the art of OLED displays. Applicants mention in passing that the plug may be metal and that the trace may be metal or TCO, with no teaching as to why the two materials differing in size is in any way special.  Nothing on the record indicates any particular benefit, unexpected result, or otherwise from the two piece/ different 
Alternativerly, Go shows in Fig 2, a through via (not labeled, between TFT1 and TFT2) that is a two piece construction, TCO and metal respectively for the “first” and “second” portions, the “first” portion is on the same layer as the “first electrode,” and the “second” portion is embedded in the planarization layer. Go does not show that the via couples the cathode to an electrode that’s between the pixel electrodes and substrate. Go couples the cathode 221 to the power line 224.
Heo shows such an arrangement as discussed in detail previously, and It would have been obvious to the person of ordinary skill at the time of filing to modify Go with the teaching of Heo in order to provide a back reflective electrode layer that doubles as a power or ground auxiliary, eliminating the processing steps of forming those elements separately, also reducing the voltage drop between power and the cathode, as taught by Heo [0089]. 
Regarding Claims 1 , 12 and 20, the only difference between the amended portion and Heo/Go appears to be that the claim has now been limited to the insulation layer having a plurality of sublayers: a passivation layer 109 and a planarization layer 110, whereas the insulation layer 240 of Heo is a monolithic construction. 
However, making elements separable or integral with respect to the prior art is not inventive (MPEP 2144.04(V)(B-C)).  In this case, the insulation layer 240 of Heo performs the function of both the passivation layer 109 and planarization layer 110 of the instant application. Nothing on the record indicates the two devices would operate differently with having a bifurcated insulation layer.

Regarding Claims 2 and 13, Heo, or Go and Heo teach the display substrate and method according to claims 1 and 12, wherein a sheet resistance of the connection electrode (of Heo, may be gold, [0087]) is less than that of the second electrode (cathode of Heo or Go may be ITO, ZNO or ITZO, [0061], all having a greater sheet resistance than gold).

Regarding Claim 3, Heo, or Go and Heo teach the display substrate and method according to claims 1 and 12, wherein the conducting portion and the first electrode are located in a same layer and insulated from each other (see Fig. 3 of Heo or Fig. 2 of Go).

Regarding Claims 4 and 15, Heo, or Go and Heo teach the display substrate and method according to claims 1 and 12, wherein the connection electrode is located between the base substrate and the TFT (see Fig. 3 Heo).

Regarding Claims 9 and 17, Heo, or Go and Heo teach the display substrate according to claims 1 and 12, wherein a plurality of light-emitting elements is provided, the first electrodes of the plurality of light-emitting elements are insulated from each other, and the second electrodes of the plurality of light-emitting elements are connected with each other and configured to provide an electrical signal for the plurality of light-emitting elements (See Fig. 3 of Heo, second electrodes 290 and 292 are connected together and to the connection electrode 312 by auxiliary electrode 254).

Regarding Claim 10, Heo, or Go and Heo teach the display substrate according to claim 9, wherein the conducting portion is located between adjacent first electrodes (see Fig. 3 of Heo, 254 is between 250 and 252; and although Go shows only one pixel, Go teaches a display, so there are inherently many pixels and the plug will be between a first and second of their pixel electrodes).

Regarding Claim 11, Heo, or Go and Heo teach the display substrate according to claim 1, wherein a material of the second electrode comprises transparent conductive oxide, a material of the connection electrode comprises metal, a material of the conducting portion comprises at least one selected from the group consisting of metal and transparent conductive oxide, the material of the first sub-conducting portion is TCO (see arguments above in Claim 1)

Regarding Claim 14, Heo, or Go and Heo teach the manufacturing method of the display substrate according to claim 12, wherein the first sub-conducting portion is metal and the second is TCO (see above).

Regarding Claim 21, Heo, or Go and Heo teach the display substrate according to claim 1, wherein a maximum size of the first sub-conducting portion in a direction perpendicular to the base substrate is less than a maximum size of the second sub-conducting portion in the direction perpendicular to the base substrate (as best the examiner can understand, it appears applicants are limiting the thickness of the first sub-portion to be less than the thickness of the second sub-portion in the Y direction; that is the case in both Heo and Go).

Regarding Claim 22, Heo, or Go and Heo teach the display substrate according to claim 1, but do not explicitly teach that the plurality of insulation sub-layers comprises at least four insulation sub-layers, and the count of insulation sub-layers through which the second sub-conducting portion runs is two or three more than the count of insulation sub-layers through which the first electrode runs.
However, this appears to be a difference in that the application shows a bottom gate TFT and the prior art show a top gate TFT. However, bottom and top gate TFTs are obvious variants that may be chosen based on application specific engineering trade-offs (see for example “Comparison of Top-Gate and Bottom-Gate Amorphous InGaZnO Thin-Film Transistors With the Same SiO2/a-InGaZnO/SiO2 Stack” by Oh et al., Fig. 1 and abstract, attached hereto).  In a bottom gate TFT, the gate insulator runs across the substrate, whereas the it is confined to the active region in a top gate TFT.  If Heo’s TFT configuration were swapped from top to bottom gate for the reasons explained by Oh, then the gate oxide would similarly extend across the surface of the substrate and be penetrated by the second sub-conducting portion, and would be identical to the claimed configuration.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heo, or Go and Heo, or alternatively in view of U.S. Pat. Pub. No. 20150097171 to Kim et al. (Kim).
Regarding Claims 6 and 16, Heo, or Go and Heo teach the display substrate and method according to claims 1 and 12, but does not explicitly teach that the connection electrode is located between the TFT and the light-emitting element, and the connection electrode comprises a hollow portion so as to insulate the connection electrode from the first electrode.
However, it has long been held that the particular placement of a claim element is an obvious matter of design choice if the rearrangement would not have modified the operation of the device (MPEP 2144.04(VI)(C)). In this case, nothing on the record indicates a different functionality of the device, only a difference in manufacturing sequence (specification, [0048]).  
Alternatively, Kim shows a connection electrode 144 between the TFT T and light-emitting element 152-154 with a hollow portion to insulate the connection electrode 144 from the first electrode 141.  It would have been obvious to the person of ordinary skill at the time of filing to modify Heo with the rearrangement of Kim in order to deposit and pattern the connection electrode 144 and first electrode 141 in the same processing step, as Kim shows in Fig. 5B, thereby reducing processing steps, improving throughput and reducing cost, all being constant driving motivations in all of manufacturing..

Regarding Claims 7 and 19, Heo, or Go and Heo teach the display substrate and method according to claims 1 and 12, but does not explicitly teach that display substrate according to claim 1, wherein the TFT comprises a gate electrode and a drain electrode, the first electrode is electrically connected with the drain electrode, and the connection electrode is located in a same layer with the gate electrode or the drain electrode of the TFT, and the connection electrode comprises a hollow portion so as to insulate the connection electrode from the TFT. However, see above regarding rearrangement of parts. Nothing on the record indicates this arrangement functions any differently than the previous two. It is merely described as another embodiment in the specification [0060].

Regarding Claims 8 and 18, Heo, or Go and Heo teach the display substrate according to claims 6 and 17, wherein a shape of the connection electrode comprises a planar shape with the hollow portion (see Kim Fig. 1C).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EVREN SEVEN/ Primary Examiner, Art Unit 2812